Per Curiam.
Plaintiff’s intestate died from injuries sustained by him in an accident, occasioned by the collision on the afternoon of October 15th, 1921, at the bisection of Lexington avenue, running north and south, and Summer street, running east and west, in the city of Passaic, between a bicycle driven by decedent and a Buick sedan automobile owned by defendant Garrett, in his lifetime (Garrett dying after the institution of suit and before trial,, and his executrix -being substituted in his place).
The question at issue was whether Eichenberger, the driver, was Garrett’s agent in driving the car. There was proof that he was going upon an errand for Garrett to deliver a package to the latter’s brother, and while thus engaged collided with deceased, who was riding a bicycle, and thereby inflicted injuries upon deceased from which he died. The *611question of agency thus arising, and also the questions of negligence of defendant and the contributory negligence of deceased became issues of fact for the jury to determine. Missell v. Hayes, 86 N. J. L. 348.
A case not unlike the case at bar in principle and in essential particulars is that of Mahan v. Walker, 96 N. J. L. 78; affirmed in the Court of Errors and Appeals in 117 Atl. Rep. 609.
Upon the question of damages while the verdict is high, we are unable to say as to a matter of law that it is excessive. The deceased was young, with a wife about his own age, and two young children. He held a responsible and remunerative position in a large local, industry, earning from $40 to $50 a week, and was industrious and economical. We cannot in the circumstances say that the prospects of his life were overrated in the verdict.
The rule will be discharged.